After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court — affirming the judgment of the DeKalb Circuit Court — has been reversed and the cause remanded by the Supreme Court of Aabama. Ex parte M.D.C., 39 So.3d 1117 (Ala.2009). On remand to this court and in compliance with the supreme court’s opinion, we reverse the circuit court’s judgment holding that M.D.C.’s obligation to pay child support was extinguished when his parental rights were terminated, and we remand the cause for further proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.
BRYAN, J., concurs specially.